Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 06/13/2022.
The application has been amended as follows: 

In claim 1, line 15, “the rib is made of an elastic body” has been changed to –the at least one rib is made of elastic body--.
In claim 2, line 2, “a circumference” has been changed to –the circumference--.
In claim 6, lines 1-2, “according to claim 1” has been changed to –according to claim 5--.
In claim 6, line 3, “the ribs” has been changed to –the two or more ribs--.
Allowable Subject Matter
Claims 1-3, 5-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose “a first part of the container body, the first part being provided around the opening, is non-contact at least partially with a second part of the lid, the second part being opposed to the first part; and the first part and the second part cooperatively form a labyrinth seal structures at least one of the first part and the said second part has at least one rib that is formed entirely around a circumference of the opening and projects towards the other of the first part and the second part, the at least one rib forming the labyrinth seal structure, the rib is made of an elastic body” as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736